Citation Nr: 0509219	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-21 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
evaluated as 30 percent disabling for the period from 
November 30, 1999 to July 15, 2002, and as 60 percent 
disabling, thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to an 
evaluation in excess of 10 percent for bronchial asthma.  The 
veteran subsequently appealed that decision.

In a May 2002 rating decision, the RO granted an increased 
evaluation of 30 percent for bronchial asthma, effective from 
November 30, 1999.  His claim remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In September 2002, the veteran appeared at the Los Angeles RO 
and testified at a videoconference hearing conducted by the 
undersigned sitting in Washington, D.C.  

In September 2003, the Board remanded this matter for 
additional development and due process concerns.  

In a March 2004 rating decision, the RO assigned a 60 percent 
disability evaluation for the veteran's service-connected 
bronchial asthma, effective from July 15, 2002.  See AB v. 
Brown, supra.

Further, as previously noted, and based on the September 2002 
hearing testimony, the Board's September 2003 remand referred 
to the RO a possible claim of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability (TDIU).  Through his 
accredited representative, the veteran continues to assert an 
inability to work as he previously did.  (Appellant's Post-
Remand Brief, dated February 24, 2005).  Also, the veteran 
testified in September 2002 that he now suffers from a lung 
disability that he incurred during the Vietnam War.  
(Transcript, p. 7).  These matters are referred to the RO for 
appropriate clarification and consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, another remand is required for compliance with 
VA's duty to assist.  This is necessary to ensure that there 
is a complete record upon which to decide the veteran's claim 
so that he is afforded every possible consideration.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004). 

The most recent VA respiratory examination was conducted in 
July 2000, nearly five years ago.  Evidence associated with 
the claims folder since that time demonstrates an increase in 
the severity of the veteran's bronchial asthma.  After 
associating VA outpatient records, dated from 1998 to 2001, 
with the claims file, in May 2002, the RO awarded a 30 
percent disability evaluation for the service-connected 
bronchial asthma, effective from November 30, 1999.  Then, 
upon review of private medical records and statements, dated 
in 2003 and 2004 and including a February 2004 written 
statement from a treating physician who said that the veteran 
now used oxygen and his lungs seemed to be deteriorating, the 
RO determined the veteran's disability had worsened.  In 
March 2004, the RO awarded a 60 percent disability evaluation 
for the service-connected asthma, effective from July 15, 
2002.  
However, it has been several years since the veteran was 
examined for his service-connected bronchial asthma and, in 
the interest of fairness and due processes, the Board 
believes he should be afforded a new VA examination to 
determine the current severity of his service-connected 
bronchial asthma.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The RO should also take this opportunity on remand to obtain 
updated VA treatment records from the Greater Los Angeles 
Healthcare System since September 2001 as well as any 
pertinent additional private medical records that the 
veteran's treating physicians can provide.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should obtain updated VA medical 
records from the Greater Los Angeles 
Healthcare System for all treatment for 
bronchial asthma for the period from 
September 2001 to the present.

2.	The veteran should be requested to 
identify all private physicians who have 
treated him for the disorder at issue 
since February 2004 and, after obtaining 
the necessary releases, the RO should 
request those treatment records.  

If the above records are not available or 
none exist, that fact should be specifically 
noted in the claims folder. 

3.	Then, the RO should schedule the veteran 
for an examination by a specialist in 
diseases of the respiratory system, if 
available, to determine the current 
severity of his service-connected 
bronchial asthma.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
examiner is requested to address the 
following questions, to the best of 
his/her medical knowledge: 
a.	 state the following pulmonary 
function test results for the 
veteran:
i.	Forced Expiratory Volume (FEV- 
1), as a percentage of predicted 
value; 
ii.	 Ratio of Forced Expiratory 
Volume in one second to Forced 
Vital Capacity (FEV- 1/FVC), as 
a percentage of predicted value; 
iii.	Diffusion Capacity of the Lung 
for Carbon Monoxide by the 
Single Breath Method [DLCO(SB)], 
as a percentage of predicted 
value; and
iv.	Maximum oxygen consumption, in 
milliliters/kilogram/minute 
(with cardiac or respiratory 
limits).

b.	does the veteran have cor pulmonale 
(right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or require 
oxygen therapy?

c.	does the veteran's asthma prevent him 
from engaging in substantially 
gainful employment?

If it is not medically feasible to 
address these questions in the veteran's 
case, the medical examiner should so 
state for the record.  A rationale 
should be provided for all opinions 
proffered.  The claims folder should be 
made available to the examiner for 
review prior to the examination and the 
examiner is requested to indicate in the 
examination report if the veteran's 
medical records were reviewed. 

4.  Then the RO should readjudicate the 
veteran's claim for an increased rating 
for bronchial asthma, evaluated as 30 
percent disabling prior to July 15, 2002, 
and as 60 percent disabling, thereafter, 
with application of all appropriate laws, 
regulations, and case law and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the March 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



